 SCHERRER AND DAVISSON LOGGING COMPANY357men, freight handlers,machinists"A,"machinists "B,"electricians,setupmen "A," setup men "B," oilers, car-penters, porters, and truckdrivers,but excluding office clericalemployees,plant nurse, chemist,laboratory employees,watch-men, working foremen,and supervisors as defined in the Act,constitute a unit appropriate for the pur ose of collective bar-gaining within the meaning of Section9 (b) ofthe Act.4[Text of Direction of Election omitted from publication.]4At the close of the hearing, United Gas, Coke and Chemical Workers, CIO, requestedleave to intervene for the purpose of having its name placed on the ballot. As the authoriza-tion cards constituting its showing of interest are all dated subsequent to the close of thehearing, the request is hereby denied. The United Boat Service Corporation, 55 NLRB 671at 676.PHILLIP DAVISSON, WILLIAM DAVISSON, OSCAR SCHERRERANDWARNER SCHERRER, d/b/a SCHERRER ANDDAVISSONLOGGING COMPANYandINTERNATIONALWOODWORKERS OF AMERICA, Local 23-93. Case No.19-CA-834. April 22, 1954DECISION AND ORDEROn November 20, 1953, Trial Examiner Wallace E. Roysterissued his Intermediate Report in the above-entitled proceeding,finding that the Respondents had engaged in and were engagingin certain unfair labor practices, as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter, theRespondents filed exceptions to the Intermediate Report anda supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbrief,' and the entire record in the case, and hereby adoptsthe Trial Examiner's findings, conclusions, and recommen-dations, with the following additions and modifications:We agree with the Trial Examiner's conclusion that theRespondents discriminatorily refused to hire Alex Cook.However, we note certain factual omissions from the Inter-'In their brief the Respondents contend,among other things,that there is no evidence in therecord tQ support the Trial Examiner's 8 (a) (3) findingthatfailure to hireCookdiscouragedmembership in the Union.It is true that there is no specific evidence in the record to showdiscouragement.However, in the recent Radio Officers'case,the Supreme Court held that theBoard has power to draw such an inference.Like the Trial Examiner,we find that the Re-spondents'discrimination againstCookwarrants an inference,which we make,that the Re-spondents thereby discouraged membership in the Union. Radio Officers'Union ofCommercialTelegraphers Union,A. F. L. v. N.L. R B., 345 U. S 962.108 NLRB No 75. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report.These are: (1)Mrs. William Davisson testi-fied without direct contradiction that Cook was not in Rawlins'car when, according to the testimony of Cook and Rawlins,Cook made his second application for employment;(2)VernCastle,theUnion business agent,testified that RespondentWilliam Davisson had said to him in June 1953 that Cook wasa good man, that he(Davisson)would like to hire Cook, butthat there was no room for Cook on the "crummie," andthat he(Davisson)did not want to hire any more men fromGranite Falls because there wasn't any more room on the"crummie"; and(3) the Respondents hired 6 employees afterMay 6,1953, 5 of whom lived in the vicinity of Granite Falls.The record is silent as to how 2 of the employees who livedinGranite Falls were transported to Sultan;3 drove fromGranite Falls to Sultan;and the sixth employee lived in theSultan area and the Respondents hauled him from there tothe logging operations.The additional findings we have here noted do not, however,affect our agreement with the Trial Examiner's resolutionof the issues, or our agreement with his conclusionaryfindings.ORDERUpon the entire record in the case,and pursuant to Section10 (c) of theNational Labor Relations Act, the National LaborRelations Boardherebyorders that the Respondents,PhillipDavisson,William Davisson,Oscar Scherrer,andWarnerScherrer,doing business as Scherrer and Davisson LoggingCompany,in Granite Falls, Washington,their agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Woodworkersof America, Local 23-93, by refusingto hireany individual,and from discouraging concertedactivity for mutual aid orprotection by discriminating in regardto the hire of anyindividual.(b) In anyothermanner interfering with, restraining, orcoercing employees in the exerciseof theright to self-organization,to form labor organizations,to join or assistInternationalWoodworkersof America, Local 23-93, or anyother labor organization,tobargaincollectively throughrepresentatives of their own choosing,and to engage in otherconcerted activities for the purpose of collective bargainingor othermutual aidor protection,or to refrain from any orallsuch activities,except to the extentthat such right maybe affectedby anagreement requiring membership in a labororganization as a conditionof employment,as authorized inSection8 (a) (3) of the Act.2.Takethe followingaffirmative action whichthe Boardfinds willeffectuate the policiesof the Act: SCHERRERAND DAVISSON LOGGING COMPANY359(a)Offer immediate employment as a power-saw operatortoAlex Cookor, if logging operations are currently not inprogress,place him on a list for recall in that position duringthe 1954logging season.Cook's seniority standing on suchlist is to be as if he had been hired in 1953 when his serviceswere required.(b)Make Alex Cook whole for any loss of earnings in themanner set forth in the section of the Intermediate Reportentitled "The Remedy."(c) Post at their logging operations copies of the noticeattached hereto marked "Appendix."' Copies of such notice,to be furnished by the Regional Director for the NineteenthRegion, Seattle,Washington,shall, after being signed by theRespondents or their duly authorized representative, beposted by the Respondents immediately upon receipt thereofor, if operations are currently not in progress, within 10days after the beginningof 1954 operations,and be maintainedby them for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to em-ployees customarily are posted.Reasonable steps shall betaken by the Respondents to insure that such notices are notaltered, defaced, or covered by other material.(d)Notify the said Regional Director in writing, withinten (10) days from the date of this Order, what steps theyhave taken to comply herewith.Member Beeson took no part in the consideration of theabove Decision and Order.2In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words, "Decision and Order" the words, "Pursuant to aDecree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board,and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOTdiscourage membership in InternationalWoodworkers of America,Local23-93, or in any otherlabor organization;and we will not discourage any individualfrom engaging in concerted activities for mutual aid orprotection by refusing to hire such individual, or bydiscriminating in any manner in regard to hire,or tenureof employment,or any term or condition of employment. 3 60DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise ofthe right to self-organization,to form labor organiza-tions, to join or assist the above-named union or anyother labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrainfrom any or all suchactivity,except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization'as a condition ofemployment as authorized in Section 8 (a) (3) ofthe Act.WE WILLoffer employment to Alex Cook and makehim whole for any loss of earnings suffered.SCHERRERAND DAVISSON LOGGING COMPANY,Employer.Dated................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered,defaced,or coveredby othermaterial.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed by international Woodworkers of America, Local 23-93, affiliatedwith InternationalWoodworkers of America, CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board, by the Regional Director for the NineteenthRegion, issued his complaint dated August 7, 1953, against Phillip Davisson, William Davis-son,Oscar Scherrer, and Warner Scherrer, doing business as Scherrer and DavissonLogging Company, herein called Respondents, alleging that the Respondents had engaged inandwere engaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 61Stat. 136, herein called the Act.Inrespect to unfair labor practices, the complaint alleges that on or about May 6, 1953,the Respondents refused to employ Alex Cook because of-Cook's Union and concerted activ-itiesRespondents' answer denies the commission of unfair labor practices.Pursuant to notice, a hearing was held before the undersigned in Everett, Washington,on October 8, 1953 All parties were represented, were afforded opportunity to examine andcross-examine witnesses, and to introduce evidence pertinent to the issues. A motion ofcounsel for the Respondents to dismiss the complaint upon which ruling was reserved at theclose of the hearing is disposed of by the findings, conclusions, and recommendations below.Upon the entire record in the case and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSRespondents constitute a partnership with a principal place of business in Granite Falls,WashingtonAs contract loggers for Scott Paper Company, the Respondents in 1952 cut SCHERRER AND DAVISSON LOGGING COMPANY361approximately 712 to 8 million feet of logs To the date of hearing in 1953, they had cutapproximately 3f million feet all for Scott Paper Company. All of the timber cut was con-verted by ScottPaperCompany into products movingin interstatecommerce. The value ofRespondents' services in 1952 to the Scott Paper Company approximated $105,000. I find thatthe operations of Respondents affect commerce within the meaning of Section 2 (6) and (7) ofthe Act.II.THELABOR ORGANIZATION INVOLVEDInternational Woodworkers of America, Local 23-93, is a labor organization affiliated withthe International Woodworkers of America, CIO, and admits employees of the Respondents tomembership.III.THE UNFAIR LABOR PRACTICESFor the past several years Alex Cook has been employed in the Granite Falls, Washington,area as a power saw operator and has worked in that capacity for the WRW Logging Companyand more recently for the Wilmac Logging Company A Mr. Mackie is described in the testi-mony as one of the owners of Wilmac. Oscar Scherrer, one of the respondents, is the husbandof Mrs. Mackie's daughter Two of Mrs. Mackie's sons operate WRWCook is a member of the Union, vice president of its Granite Falls district, and, while em-ployed at Wilmac, was the Union's shop steward. In the spring of 1952 the employees of WRWand Wilmac went on strike Sometime after the strike ended, another strike, apparently fordifferent objectives, took place at the 2 operations. Cook was a striker on both occasions. Thesecond strike lasted for 10 or 11 weeks and the strikers returned to work only 18 days beforethe ending of the 1952 logging season Cook testified that he has since retained his position onWilmac's seniority roster and that he presumably will be recalled to work there when em-ployees of comparable seniority are reachedIn early March of 1953 Cook went to the home of William Davisson and asked Davisson forwork when the latter began his logging operations that season. According to Cook, Davissonanswered thathewouldneed anumberofinen but would not provide transportation from GraniteFalls to the cutting operation near Sultan, about 50 miles away Cook replied, he testified, thathe would drive his own car to work and asked Davisson to let him know when a job developed.Davisson testified that he told Cook on this occasion that he would need a number of men,that he would attempt to hire all that he could from the Sultan area, and that all who had notworked for him before would have to supply their own transportation To Cook's request thathe be notified when work was available, Davisson answered "O. K."Delbert Rawlins, also a member of the Union, in 1952 worked for WRW and was one of thestrikers during the spring and fall of that year. He too, in March or April in 1953, appliedto Davisson for work. In 1951 and fora few days in 1952, Rawlins had worked for the Respond-ents. On the occasion of his application, Davisson told Rawlins that some men would be neededDavisson testified that he told Rawlins that the latter would have to sever his connection withWRW where he was in layoff status and that Rawlins agreed to do so. In early April, accordingtoRawlins, Davisson came to his home and said that Rawlins could not be hired "because ofthe Union activity, because of that strike." Davisson explained, Rawlins testified, that OscarSherrer and Mr Mackie insisted that Rawlins not be hired, that Davisson personally wouldlike to have him as an employee. Still according to Rawlins, Davisson said he would take upthe matter further with his partners, would try to persuade them to permit Rawlins' hire, andthat it appeared as if "they" were trying to starve Rawlins and Cook "out "In late April Cook applied for and received a State permit to log on his own property and heand Rawlins purchased a donkey engine to be used in the logging. At about the same time as thisequipment was acquired Rawlins spoke again to Davisson about a job and was told, he testified,that Scherrer had withdrawn his objection that Rawlins would be hired. Shortly thereafterRawlins notified Davisson that he could not take the job as long as Cook remained unemployedfor the latter could not handle the logging on which they were engaged aloneRawlins and Cook testified that in early May, on the same occasion when Rawlins wasoffered employment, Cook renewed his application to Davisson. Davisson answered that he had,as yet, no need for Cook. Cook asked if "the trail at the Wilmac, if they didn't have somethingto do with it " i Davisson answered, according to Cook, "That is the whole damn thing."i "Trail" may be an erroneous transcription of trouble. My notes taken at the hearing soindicate. 36ZDECISIONS OF NATIONAL LABOR RELATIONS BOARDDavisson denied that any such conversation tookplace and denied thatCook ever spoke to himabout employment subsequentto the Marchapplication.Cook and Rawlinsoccupied themselves to an extent not shown in the record in logging theformer's landTheRespondents assembled a crew,some of them new employees living nearGranite Falls,and got on with their cutting.In June Davissonasked Vernon Castle, the Union'sbusiness agent, if heknew of any power-saw operators who were seeking employment.Castle,then apparently being unawareof Cook's applications,said that he knew of none.Fred Roberts, Cook's brother-in-law, testified that in May Davissontold him thathe wouldlike to hire Cook but that hispartners would not permit itShortly thereafter,Davisson hiredRoberts.Abouta week after his employment began, accordingto Roberts, OscarScherrerremarkedthat he would not hire Cook because Cookwas too activein the Union Scherrerwent on to express the fearthat Cook wouldfoment a strike among thecrew and the beliefthat Cookwas an instigatorof other strikesthat had occurred.Davisson denied that any considerationof Union activitycame intoplayregarding Cook'sapplication for employment and denied having any conversation with Rawlinsto the effectthat the Respondentsor any of themwere trying to retaliate against Cookin anyrespect.Davisson explainedthat he didnotwant tohire Cookbecause hedid not wishto providetransportation from Granite Falls to Sultan for any more employees and because of an under-standing among the Respondents,WRW, and Wilmac,that none would hire employees of theother Davisson denied telling Roberts that his partnersobjected to Cook's hireScherrer,too,deniedthathe opposed Cook's hire for anyreason connectedwith Unionor concertedactivity and firmlydenied that he at any time told Roberts of any reason forCook'sfailure to be employed.Counsel for the Respondentspoints outthe unlikelihood of any Unionanimus coming intoplay in Respondents'hiring practices in viewof the fact that Scherrer and Davisson bothhave been members ofthe Unionand deal with it as the representativeof theiremployees.It is also suggestedthat Roberts' testimony should berejected,first, becauseof the relation-ship existingbetween him and Cook, andsecond, becauseof the utter improbability thatScherrerwould makesuch admissionstoCook's relative. Finally,it is urged,Cook did notseek or desire employment after getting the permit to log his land.Ihave considered the argumentand thefactual circumstancesto which itis addressed butIfind thetestimonyof the General Counsel's witnesses to be convincing I am persuaded thatCook's strike activity didengender resentment and a disposition to retaliate in some quarterand that influence was brought to bear upon the Respondents to refuse him employment. Itisobvious that Davisson was an unwilling participantin this plan, thus his admission toCook and Rawlins that Wilmac had something to do with Cook's inabilityto get on Respondents'payroll and his exculpatoryexplanationtoRoberts that only hispartnersblocked Cook'shire. I agree that only an indiscreet individual will confess a wrongdoing to a relative of thevictim butI am sure that Scherrerdid just thatto Roberts and I credit the latter's testimonyin that connection. I find that Cook made a bona fideapplicationfor employmentto DavissoninMarch and in May, that Cook'sresidence in Granite Falls constituted no obstacle to hishire as othersfrom thatarea werehired, thatRespondentsin May had need for employeeswithCook'squalifications and experience,and that Cookwas not employedbecause of hisparticipationin strike activity in the past. I find that Cook did not remove himself from thelabormarket by logging hisown land. Hisexplanation that he engagedin this only when itappeared that he would not get other employment and intended to log forhimselfonly at timeswhen he wasnot on a payroll is reasonableand is accepted.By refusingto hire Cook because of his participationin strikeactivity the Respondents dis-couragedmembership in a labororganizationand thus violated Section 8 (a) (3) of the Act.By refusing employmenttoCook because of hisparticipation in strikeactivity, the Re-spondents interferedwith,restrained,and coercedCook in theexerciseof rightsguaranteedin Section 7 of the Act and thereby have violatedSection 8(a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in connection withtheir operations set forth in section I, above, have a close, intimate,and substantial relation totrade, traffic,and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow thereof. LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUNCIL363V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices,itwill be recom-mended that they cease and desist therefrom and take certain affirmative action designed toeffectuate the purposes of the Act.Whether the failure to hire Cook be regarded as discrimination cognizable under Section 8(a) (3) of the Act,or interference,restraint,and coercion under Section 8 (a) (1), or both, anoffer of employment and compensation for lost earnings is the appropriate remedy. It will berecommended, therefore, that the Respondents offer immediate employment as a power-sawoperator to Cook. If Respondents' 1953 operations have ended, Cook's name shall be added tothe list for recall in the spring of 1954 in that position which it would have occupied had hebeen hired in March, April, or May of 1953 absent discrimination. Cook shall be made wholefor any loss of earnings by payment to him of that sum of money he would have earned in em-ployment during 1953 with the Respondents less his net earnings during that period. I do notpass upon the question of Cook's earnings in logging his own land. The record suggests thatCook planned to do this logging in off-seasons or when for economic reasons other employmentwas not to be had. If, because of the unfair labor practice of the Respondents, he had lostthiseconomic cushion, it may be that Respondents are not entitled to set off his earningstherefrom.Upon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.InternationalWoodworkers of America, Local 23-93, is a labor organization within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire of Alex Cook the Respondents have engaged inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By such discrimination, the Respondents have interfered with, restrained, and coercedCook in the exercise of rights guaranteed in Section 7 of the Act and have thereby engaged inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commerce with-in the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUN-CIL OF DENVER AND VICINITY, AFFILIATED WITHUNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, A. F. OFL. andPROFESSIONAL ANDBUSINESS MEN'S LIFE INSURANCE COMPANY. Case No.30-CC-19. April 22, 1954DECISION AND ORDEROn August 7, 1953, Trial Examiner William E. Spencerissued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondents, Local 55 and Car-penters' District Council of Denver and Vicinity, had not engagedin the unfair labor practices alleged in the complaint as amendedand recommending that the complaint as amended be dismissedin its entirety, as set forth in the copy of the IntermediateReport attached hereto. Thereafter, the General Counsel and108 NLRB No. 29.